Exhibit 10.1
INTERCREDITOR AGREEMENT
Dated as of
October 20, 2009
Among
HERCULES OFFSHORE, INC.,
THE SUBSIDIARIES PARTY HERETO AS GUARANTORS,
UBS AG, STAMFORD BRANCH,
as Bank Collateral Agent,
U.S. BANK NATIONAL ASSOCIATION,
as Notes Collateral Agent,
and
each additional Authorized Representative from time to time party hereto

 



--------------------------------------------------------------------------------



 



          INTERCREDITOR AGREEMENT (as amended, restated or otherwise modified
from time to time, this “Agreement”) dated as of October 20, 2009, among
HERCULES OFFSHORE, INC., a Delaware corporation (“Hercules”), each Subsidiary of
Hercules listed on the signature pages hereto or which becomes a party hereto
(each such Subsidiary, individually a “Subsidiary Guarantor”, and collectively,
the “Subsidiary Guarantors”), UBS AG, STAMFORD BRANCH, as Authorized
Representative for the Senior Loan Secured Parties (in such capacity and
together with its successors in such capacity, the “Bank Collateral Agent”),
U.S. BANK NATIONAL ASSOCIATION, as Authorized Representative and Senior
Representative for the Notes Secured Parties (in such capacity and together with
its successors in such capacity, the “Notes Collateral Agent”), and each
additional Senior Representative from time to time party hereto for the
Additional Senior Debt Parties of the Series with respect to which it is acting
in such capacity.
          In consideration of the mutual agreements herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Bank Collateral Agent (for itself and on behalf of the Senior
Loan Secured Parties), the Notes Collateral Agent (for itself and on behalf of
the Notes Secured Parties) and each additional Senior Representative (for itself
and on behalf of the Additional Senior Debt Parties of the applicable Series)
agree as follows:
ARTICLE I
Definitions
          SECTION 1.01 Construction; Certain Defined Terms.
          (a) The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument, other document, statute or regulation herein shall be construed as
referring to such agreement, instrument, other document, statute or regulation
as from time to time amended, supplemented or otherwise modified, (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, but shall not be deemed to include the subsidiaries of
such Person unless express reference is made to such subsidiaries, (iii) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (iv) all references herein to Articles, Sections and Annexes
shall be construed to refer to Articles, Sections and Annexes of this Agreement
and (v) unless otherwise expressly qualified herein, the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
          (b) It is the intention of the Senior Secured Parties that:

 



--------------------------------------------------------------------------------



 



          (1) the Notes Secured Parties (and not the Senior Secured Parties of
any Series of Senior Obligations) bear the risk of (i) any determination by a
court of competent jurisdiction that (x) any of the Note Obligations are
unenforceable under applicable law or are subordinated to any other obligations
(other than to solely a Series of Senior Obligations), (y) any of the Note
Obligations do not have an enforceable security interest in any of the
Collateral securing any Series of Senior Obligations, including, without
limitation, pursuant to any preference or fraudulent conveyance or transfer
action and/or (z) any intervening security interest exists securing any other
obligations (other than a Series of Senior Obligations) on a basis ranking prior
to the security interest of the Note Obligations but junior to the security
interest of any Series of Senior Obligations or (ii) the existence of any
Collateral for the Note Obligations that is not Shared Collateral (any such
condition referred to in the foregoing clauses (i) or (ii) with respect to the
Note Obligations, a “Notes Obligations Impairment”); and
          (2) the holders of Senior Obligations of each Series (and not the
Notes Secured Parties or the Senior Secured Parties of any other Series) bear
the risk of (i) any determination by a court of competent jurisdiction that
(x) any of the Senior Obligations of such Series are unenforceable under
applicable law or are subordinated to any other obligations (other than to
solely to the Note Obligations or another Series of Senior Obligations), (y) any
of the Senior Obligations of such Series do not have an enforceable security
interest in any of the Collateral securing any other Series of Senior
Obligations or the Note Obligations, including, without limitation, pursuant to
any preference or fraudulent conveyance or transfer action and/or (z) any
intervening security interest exists securing any other obligations (other than
the Note Obligations or another Series of Senior Obligations) on a basis ranking
prior to the security interest of such Series of Senior Obligations but junior
to the security interest of the Note Obligations or any other Series of Senior
Obligations or (ii) the existence of any Collateral for the Note Obligations or
any other Series of Senior Obligations that is not Shared Collateral (any such
condition referred to in the foregoing clauses (i) or (ii) with respect to any
Series of Senior Obligations, a “Senior Obligation Impairment” and together with
a Notes Obligations Impairment, an “Impairment”).
          (3) In the event of any Impairment with respect to the Note
Obligations or any Series of Senior Obligations, the results of such Impairment
shall be borne solely by the Notes Secured Parties or the holders of such Series
of Senior Obligations subject to such Impairment, and the rights of the Notes
Secured Parties or the holders of such Series of Senior Obligations (including,
without limitation, the right to receive distributions in respect of the Note
Obligations or such Series of Senior Obligations pursuant to Section 2.01) set
forth herein shall be modified to the extent necessary so that the effects of
such Impairment are borne solely by the Notes Secured Parties or the holders of
the Series of such Senior Obligations subject to such Impairment. Additionally,
in the event the Note Obligations or the Senior Obligations of any Series are
modified pursuant to applicable law (including, without limitation, pursuant to
Section 1129 of the Bankruptcy Code), any reference to the Note Obligations or
Note Documents or the Senior Obligations or the Senior Debt Documents governing
such Senior Obligations, as the case may be, shall refer to such obligations or
such documents as so modified.

2



--------------------------------------------------------------------------------



 



          (c) Capitalized terms used but not otherwise defined herein shall have
the meanings set forth in the Senior Credit Agreement. As used in this
Agreement, the following terms have the meanings specified below:
          “Additional Senior Debt” means any Indebtedness of Hercules (other
than Indebtedness constituting Senior Loan Obligations or Note Obligations) or
any Guarantor secured by the Collateral on a pari passu basis with the Senior
Loan Obligations (but without regard to control of remedies); provided, however,
that (i) such Indebtedness is permitted to be incurred, secured and Guaranteed
on such basis by each Senior Debt Document and Note Document and (ii) the
Authorized Representative for the holders of such Indebtedness shall have become
party to this Agreement pursuant to, and by satisfying the conditions set forth
in, Section 5.02(c) hereof. Additional Senior Debt shall include any Registered
Equivalent Notes and Guarantees thereof by the Guarantors issued in exchange
thereof.
          “Additional Senior Debt Documents” means, with respect to any series,
issue or class of Additional Senior Debt, the promissory notes, indentures,
collateral documents or other operative agreements evidencing or governing such
Indebtedness, in each case, as amended, restated, Refinanced or otherwise
modified from time to time.
          “Additional Senior Debt Facility” means each indenture or other
governing agreement with respect to any Additional Senior Debt, as amended,
restated, Refinanced or otherwise modified from time to time.
          “Additional Senior Debt Obligations” means, with respect to any
series, issue or class of Additional Senior Debt, (a) all principal of, and
interest (including, without limitation, any interest which accrues after the
commencement of any Bankruptcy Proceeding, whether or not allowed or allowable
as a claim in any such proceeding) payable with respect to, such Additional
Senior Debt, (b) all other amounts payable to the related Additional Senior Debt
Parties under the related Additional Senior Debt Documents and (c) any renewals
or extensions of the foregoing.
          “Additional Senior Debt Parties” means, with respect to any series,
issue or class of Additional Senior Debt, the holders of such Indebtedness, any
trustee or agent therefor under any related Additional Senior Debt Documents and
the beneficiaries of each indemnification obligation undertaken by Hercules or
any Obligor under any related Additional Senior Debt Documents, but shall not
include the Obligors or any Affiliates thereof (unless such Obligor or Affiliate
is a holder of such Indebtedness, a trustee or agent therefor or beneficiary of
such an indemnification obligation named as such in an Additional Senior Debt
Document).
          “Affiliate” of any Person means any other Person which directly or
indirectly Controls or is Controlled by, or is under direct or indirect common
Control with, the referent Person.
          “Agreement” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

3



--------------------------------------------------------------------------------



 



          “Applicable Collateral Documents” shall have the meaning assigned to
such term in Section 4.03(a).
          “Authorized Representative” means (i) in the case of any Senior Loan
Obligations or the Senior Loan Secured Parties, the Bank Collateral Agent,
(ii) in the case of the Note Obligations or the Notes Secured Parties, the Notes
Collateral Agent and (iii) in the case of any Series of Additional Senior Debt
Obligations or Additional Senior Debt Parties that become subject to this
Agreement after the date hereof, the Senior Representative named for such Series
in the applicable Joinder Agreement.
          “Bank Collateral Agent” shall have the meaning assigned to such term
in the introductory paragraph of this Agreement.
          “Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended.
          “Bankruptcy Law” shall mean the Bankruptcy Code and any similar
Federal, state or foreign law for the relief of debtors.
          “Bankruptcy Proceeding” means any proceeding under Title 11 of the
U.S. Code or any other Federal, state or foreign bankruptcy, insolvency,
reorganization, receivership or similar law.
          “Business Day” means any day other than a Saturday, Sunday or day on
which commercial banks in New York City are authorized or required by law to
close.
          “Collateral” means the “Collateral” or “Pledged Collateral” as defined
in any Collateral Document, and all other property of whatever kind and nature
subject or purported to be subject from time to time to a Lien under any
Collateral Document securing the Note Obligations or any of the Senior
Obligations.
          “Collateral Documents” means, collectively, the Notes Collateral
Documents, the Senior Loan Collateral Documents and each of the security
agreements and other instruments executed and delivered by any Obligor pursuant
to the Senior Credit Agreement, the Indenture or Additional Senior Debt Facility
for purposes of providing Collateral security or credit support for any Senior
Obligation or Note Obligation (including, in each case, any schedules, exhibits
or annexes thereto), as the same may be amended, restated, supplemented or
otherwise modified from time to time.
          “Collateral Suspension” shall mean, with respect to the Note
Obligations or any Series of Additional Senior Debt, the period during which the
Liens granted on the Collateral pursuant to the Collateral Documents applicable
to the Note Obligations or such Series are suspended or released in accordance
with the terms of the Indenture or the Additional Senior Debt Facility
applicable to such Series, as the case may be.
          “Comparable Collateral Documents” shall have the meaning assigned to
such term in Section 2.04(c).

4



--------------------------------------------------------------------------------



 



          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Controlling Agent” means, with respect to any Shared Collateral,
(i) until the Senior Loan Obligations Payment Date, the Bank Collateral Agent
and (ii) from and after the Senior Loan Obligations Payment Date, the Major
Additional Senior Representative.
          “Controlling Secured Parties” means, with respect to any Shared
Collateral, the Senior Secured Parties whose Senior Representative is the
Controlling Agent for such Shared Collateral.
          “Credit Facilities” means one or more debt facilities (which may be
outstanding at the same time and including, without limitation, the Senior
Credit Agreement) with banks or other institutional lenders or investors or
indentures providing for revolving credit loans, term loans, letters of credit
or other long-term Indebtedness, including any guarantees, collateral documents,
instruments and agreements executed in connection therewith, and, in each case,
as such agreements may be amended, Refinanced or otherwise restructured, in
whole or in part from time to time (including increasing the amount of available
borrowings thereunder or adding Subsidiaries of Hercules as additional borrowers
or guarantors thereunder) with respect to all or any portion of the Indebtedness
under such agreement or agreements, any successor or replacement agreement or
agreements or any indenture or successor or replacement indenture and whether by
the same or any other agent, lender, group of lenders or investors.
          “Default” means a “Default” as defined in the Senior Credit Agreement,
the Indenture or any Additional Senior Debt Facility, including any event,
occurrence or condition which is, or upon notice, lapse of time or both would
constitute, an Event of Default under the Indenture or such Additional Senior
Debt Facility.
          “DIP Financing” shall have the meaning assigned to such term in
Section 2.05(b).
          “DIP Financing Liens” shall have the meaning assigned to such term in
Section 2.05(b).
          “DIP Lenders” shall have the meaning assigned to such term in
Section 2.05(b).
          “Equity Interests” means, with respect to any Person, any and all
shares, interests, participations or other equivalents, including membership
interests (however designated, whether voting or nonvoting), of equity of such
person, including, if such person is a partnership, partnership interests
(whether general or limited) and any other interest or participation that
confers on a person the right to receive a share of the profits and losses of,
or distributions of property of, such partnership, but excluding debt securities
convertible or exchangeable into such equity.
          “Event of Default” means an “Event of Default” as defined in the
Senior Credit Agreement, the Indenture or any Additional Senior Debt Facility.

5



--------------------------------------------------------------------------------



 



          “GAAP” means generally accepted accounting principles in the United
States applied on a consistent basis.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
          “Guarantee” means a direct or indirect guarantee by any Person of any
Indebtedness of any other Person and includes any obligation, direct or
indirect, contingent or otherwise, of such Person (1) to purchase or pay (or
advance or supply funds for the purchase or payment of) Indebtedness of such
other Person (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services
(unless such purchase arrangements are on arm’s-length terms and are entered
into in the ordinary course of business), to take-or-pay, or to maintain
financial statement conditions or otherwise); or (2) entered into for purposes
of assuring in any other manner the obligee of such Indebtedness of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part); “Guarantee,” when used as a verb, and “Guaranteed” have correlative
meanings.
          “Guarantor” means each Subsidiary Guarantor and each other Person that
is required to, or at the election of Hercules does, become a guarantor by the
terms of the Senior Debt Documents or the Note Documents, in each case, until
such Person is released from its Guarantee in accordance with the terms of such
Senior Debt Documents or Note Documents (subject to the terms of this
Agreement).
          “Hedging Agreement” means any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies.
          “Hercules” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
          “Impairment” shall have the meaning assigned to such term in
Section 1.01(b)(2).
          “Indenture” means that certain Indenture dated as of October 20, 2009,
among Hercules, the Subsidiary Guarantors identified therein and U.S. Bank
National Association, as trustee and collateral agent.
          “Insolvency or Liquidation Proceeding” means:
          (a) any case commenced by or against Hercules or any Guarantor under
any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
Hercules or any Guarantor, any receivership or assignment for the benefit of
creditors relating to Hercules or any Guarantor or any similar case or
proceeding relative to Hercules or any Guarantor or its creditors, as such, in
each case whether or not voluntary; or

6



--------------------------------------------------------------------------------



 



          (b) any liquidation, dissolution, marshalling of assets or liabilities
or other winding up of or relating to Hercules or any Guarantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency,
except for any liquidation or dissolution permitted under the Senior Debt
Documents and the Note Documents.
          “Intervening Creditor” shall have the meaning assigned to such term in
Section 2.01(a).
          “Joinder Agreement” means the documents required to be delivered by a
Senior Representative to the Controlling Agent pursuant to Section 5.12 in order
to establish an additional Series of Senior Obligations and Senior Secured
Parties hereunder.
          “Lien” means, with respect to any asset, any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset.
          “Loans” means the loans made by the Lenders to Hercules pursuant to
the Senior Credit Agreement.
          “Major Additional Senior Representative” means (i) if the Note
Obligations represent the largest principal amount of Obligations secured by a
Senior Lien as of the Senior Loan Obligations Payment Date, the Notes Collateral
Agent and (ii) if the Note Obligations do not represent the largest principal
amount of Obligations secured by a Senior Lien as of the Senior Loan Obligations
Payment Date, the Senior Representative in respect of the Additional Senior Debt
Facility under which the largest outstanding principal amount of Additional
Senior Debt Obligations are then outstanding.
          “Non-Controlling Secured Parties” means, with respect to any Shared
Collateral, the Senior Secured Parties that are not Controlling Secured Parties
with respect to such Shared Collateral.
          “Note Documents” means the Indenture, the notes issued thereunder and
the Notes Collateral Documents.
          “Note Obligations” means all Obligations of Hercules and the
Guarantors under the Indenture, the notes issued thereunder and the Notes
Collateral Documents. Note Obligations shall include any Registered Equivalent
Notes and Guarantees thereof by the Guarantors issued in exchange thereof.
          “Notes Collateral Agent” shall have the meaning assigned to such term
in the introductory paragraph to this Agreement.
          “Notes Collateral Documents” means the Notes Security Agreement, the
Notes Ship Mortgages, the Notes Trademark Security Agreement, this Agreement and
each other security document or pledge agreement executed by Hercules or any
Guarantor and delivered in accordance with applicable local or foreign law to
grant a valid, perfected security interest in any property as collateral for the
Note Obligations, in each case, as amended, restated or otherwise modified from
time to time.

7



--------------------------------------------------------------------------------



 



          “Notes Secured Parties” means the holders of any Note Obligations and
the Notes Collateral Agent.
          “Notes Security Agreement” means that certain Security Agreement,
dated as of October 20, 2009, among Hercules and the Guarantors party thereto
and the Notes Collateral Agent for the benefit of the Notes Secured Parties, as
amended, restated or otherwise modified from time to time.
          “Notes Ship Mortgages” means any of the preferred mortgages or
preferred fleet mortgages of a vessel or vessels delivered by Hercules or
Guarantor in favor of the Notes Collateral Agent, as mortgage trustee, for the
benefit of the Notes Collateral Agent for the benefit of the Notes Secured
Parties, as amended, restated or otherwise modified from time to time.
          “Notes Trademark Security Agreement” means the Trademark Security
Agreement dated as of October 20, 2009, by and among the Notes Collateral Agent,
Hercules, Cliffs Drilling Company and the other grantors party thereto, as
amended, restated or otherwise modified from time to time.
          “Obligations” means any principal, interest, penalties, fees,
indemnifications, reimbursements, costs, expenses, damages and other liabilities
payable under the documentation governing any Indebtedness.
          “Obligors” means Hercules, the Subsidiary Guarantors and any other
Person who is liable for any of the Senior Obligations or the Note Obligations.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Possessory Collateral” means (a) any Shared Collateral in the
possession of the Controlling Agent (or its agents or bailees), to the extent
that possession thereof perfects a Lien thereon under the Uniform Commercial
Code of any jurisdiction, (b) any rights to receive payments under any insurance
policy that constitute Shared Collateral and with respect to which the
Controlling Agent (or any of its agents) is named as a loss payee and/or (c) any
other Shared Collateral (such as motor vehicles) with respect to which a secured
party must be listed on a certificate of title in order to perfect a Lien
thereon. Possessory Collateral includes any Certificated Securities, Promissory
Notes, Instruments, and Chattel Paper, in each case, delivered to or in the
possession of the Controlling Agent under the terms of the Applicable Collateral
Documents. All capitalized terms used in this definition and not defined
elsewhere in this Agreement have the meanings assigned to them in the UCC.
          “Proceeds” shall have the meaning assigned to such term in
Section 2.01(a).
          “Reduction” means, when applied to any Senior Facility, (a) the
permanent repayment of outstanding loans under such Senior Facility, (b) the
permanent reduction of outstanding lending commitments under such Senior
Facility or (c) the permanent cash collateralization of outstanding letters of
credit under such Senior Facility (together with the termination of any lending
commitments utilized by such letters of credit).

8



--------------------------------------------------------------------------------



 



          “Reduction Event” means any Asset Sale or Casualty Event.
          “Refinance” means, with respect to any issuance of indebtedness, to
replace, renew, extend, refinance, repay, refund, repurchase, redeem, defease or
retire, or to issue Indebtedness in exchange or as a replacement therefor,
including any successive Refinancing. “Refinanced” and “Refinancing” shall have
correlative meanings.
          “Registered Equivalent Notes” means, with respect to any notes
originally issued in a Rule 144A or other private placement transaction under
the Securities Act of 1933, substantially identical notes (having the same
Guarantees) issued in a dollar for dollar exchange therefor pursuant to an
exchange offer registered with the SEC.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees and
advisors of such Person and such Person’s Affiliates.
          “SEC” means the United States Securities and Exchange Commission and
any successor agency thereto.
          “Security Agreement” means (a) with respect to the Senior Loan
Obligations, the Senior Loan Security Agreement, (b) with respect to the Note
Obligations, the Notes Security Agreement, and (c) with respect to any Series of
Additional Senior Debt, the security agreement, by and among Hercules, the
Guarantors party thereto and the Senior Representative in respect of such Series
of Additional Senior Debt, in each case, as may be amended, modified or
supplemented from time to time.
          “Senior Class Debt” shall have the meaning assigned to such term in
Section 5.12.

          “Senior Class Debt Parties” shall have the meaning assigned to such
term in Section 5.12.
          “Senior Class Debt Representative” shall have the meaning assigned to
such term in Section 5.12.
          “Senior Credit Agreement” means the Credit Agreement, dated as of
July 11, 2007, as amended, restated or otherwise modified from time to time or
Refinanced from time to time by one or more Credit Facilities that are secured
by the Collateral on the same priority basis as the Senior Credit Agreement as
in effect prior to such Refinancing, among Hercules, the Subsidiary Guarantors
party thereto, the Senior Lenders, UBS AG, Stamford Branch, as issuing bank,
administrative agent and collateral agent, Deutsche Bank AG Cayman Islands
Branch and Jefferies Financial LLC, as co-documentation agents, and UBS Loan
Finance LLC, as swingline lender, and the other parties thereto. In the event
the Senior Credit Agreement is Refinanced in part (and not in whole), and the
Senior Credit Agreement in effect prior to such Refinancing (the “Existing
Credit Agreement”) remains effective after the consummation of such Refinancing,
(i) the Existing Credit Agreement shall constitute the “Senior Credit Agreement”
and the Obligations of the Obligors in respect thereof shall constitute “Senior
Loan Obligations” for all purposes of this Agreement, (ii) each of the Credit
Facilities that are effectuated pursuant to such

9



--------------------------------------------------------------------------------



 



Refinancing (other than the Existing Credit Agreement) shall be deemed to be an
Additional Senior Debt Facility and the Obligations of the Obligors in respect
thereof shall constitute “Additional Senior Debt Obligations” for all purposes
of this Agreement and (iii) the Authorized Representative under the Existing
Credit Agreement shall continue as the Bank Collateral Agent and the Controlling
Agent until the occurrence of the Senior Loan Obligations Payment Date.
          “Senior Debt Documents” means (a) the Senior Loan Documents and
(b) the Additional Senior Debt Documents.
          “Senior Facilities” means the Senior Credit Agreement and any
Additional Senior Debt Facilities.
          “Senior Lender” means a “Lender” as defined in the Senior Credit
Agreement.
          “Senior Lien” means the Liens on the Collateral in favor of the Senior
Secured Parties under the Collateral Documents.
          “Senior Loan Collateral Documents” means the Senior Loan Security
Agreement, the Senior Loan Ship Mortgages, the Senior Loan Trademark Security
Agreement, this Agreement and each other security document or pledge agreement
executed by Hercules or any Subsidiary Guarantor and delivered in accordance
with applicable local or foreign law to grant a valid, perfected security
interest in any property as collateral for the Senior Loan Obligations, in each
case, as amended, restated or otherwise modified from time to time.
          “Senior Loan Documents” means the Senior Credit Agreement, any
promissory notes issued to any Senior Lender pursuant to the Senior Credit
Agreement, the Senior Loan Collateral Documents and the other “Loan Documents”
(as defined in the Senior Credit Agreement).
          “Senior Loan Obligations Payment Date” means the date on which (a) the
Senior Loan Obligations have been paid in full in cash, (b) all lending
commitments under the Senior Credit Agreement have been terminated and (c) there
are no outstanding letters of credit issued under the Senior Credit Agreement
other than such as have been fully cash collateralized under documents and
arrangements satisfactory to the issuer of such letters of credit.
          “Senior Loan Obligations” means all Obligations of the Obligors under
the Senior Credit Agreement, including (a) (i) obligations of Hercules and the
Subsidiary Guarantors from time to time arising under or in respect of the due
and punctual payment of (x) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the loans made under the Senior Credit
Agreement, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (y) each payment required to be made
by Hercules and the Subsidiary Guarantors under the Senior Credit Agreement in
respect of any letter of credit issued under the Senior Credit Agreement, when
and as due, including payments in respect of reimbursement obligations, interest
thereon and obligations to provide cash collateral and (z) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct,

10



--------------------------------------------------------------------------------



 



contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
Hercules and the Subsidiary Guarantors under the Senior Credit Agreement and the
related loan documents, and (ii) the due and punctual performance of all
covenants, agreements, obligations and liabilities of Hercules and the
Subsidiary Guarantors or pursuant to the Senior Credit Agreement and the related
loan documents, (b) the due and punctual payment and performance of all
obligations of Hercules and the Subsidiary Guarantors under each Hedging
Agreement entered into with any counterparty that is a Senior Loan Secured Party
that was an agent or a lender or an Affiliate of an agent or a lender under the
Senior Credit Agreement at the date such Hedging Agreement was entered into and
(c) the due and punctual payment and performance of all obligations of Hercules
and the Subsidiary Guarantors (including overdrafts and related liabilities)
under each Treasury Services Agreement entered into with any counterparty that
is a Senior Loan Secured Party that was an agent or a lender or an Affiliate of
an agent or a lender under the Senior Credit Agreement at the date such Treasury
Services Agreement was entered into.
          “Senior Loan Secured Parties” means, collectively, (a) the
administrative agent, the collateral agent, each other agent, the lenders and
the issuing bank, in each case, under the Senior Credit Agreement, (b) each
counterparty to a Hedging Agreement or Treasury Services Agreement if at the
date of entering into such Hedging Agreement or Treasury Services Agreement such
person was an agent or a lender under the Senior Credit Agreement or an
Affiliate of an agent or a lender under the Senior Credit Agreement, and (b) any
other Secured Party (as defined in the Senior Credit Agreement), and the
successors and permitted assigns of each of the foregoing.
          “Senior Loan Security Agreement” means Security Agreement, dated as of
July 11, 2007, among Hercules and the Subsidiary Guarantors party thereto and
the Bank Collateral Agent for the benefit of the Senior Loan Secured Parties, as
amended, restated or otherwise modified from time to time.
          “Senior Loan Ship Mortgage” means any of the first preferred mortgages
or first preferred fleet mortgages of a vessel or vessels delivered by Hercules
or any Subsidiary Guarantor in favor of Wilmington Trust Company, as mortgage
trustee, for the benefit of the Bank Collateral Agent on behalf of the Senior
Loan Secured Parties, as amended, restated or otherwise modified from time to
time.
          “Senior Loan Trademark Security Agreement” mean the Trademark Security
Agreement dated as of July 11, 2007, by and among the Bank Collateral Agent,
Hercules, Cliffs Drilling Company and the other grantors party thereto, as
amended, restated or otherwise modified from time to time.
          “Senior Obligations” means the Senior Loan Obligations and any
Additional Senior Debt Obligations.
          “Senior Representative” means (i) in respect of a Senior Facility, the
trustee, administrative agent, collateral agent, security agent or similar agent
under such Senior Facility, as the case may be, which Person shall also be the
Authorized Representative for such Senior

11



--------------------------------------------------------------------------------



 



Facility and each of their successors in such capacities and (ii) in respect of
the Indenture, the Notes Collateral Agent.
          “Senior Secured Parties” means, collectively, (i) the Senior Loan
Secured Parties, (ii) the Additional Senior Debt Parties of each Series of
Senior Obligations for which a Collateral Suspension is not in effect and
(iii) the Notes Secured Parties so long as a Collateral Suspension is not in
effect with respect to the Note Obligations.
          “Series” means (a) with respect to any Senior Obligations, each of
(i) the Senior Loan Obligations and (ii) the Additional Senior Debt Obligations
incurred pursuant to any Additional Senior Debt Facility, which pursuant to any
Joinder Agreement, are to be represented hereunder by a common Authorized
Representative (in its capacity as such for such Additional Senior Debt
Obligations) and (b) with respect to the Senior Secured Parties holding Senior
Obligations, each of (i) the Senior Loan Secured Parties (in their capacities as
such) and (ii) the Additional Senior Debt Parties that become subject to this
Agreement after the date hereof that are represented by a common Authorized
Representative (in its capacity as such for such Additional Senior Debt
Parties).
          “Shared Collateral” means, at any time, Collateral in which the Notes
Collateral Agent (unless a Collateral Suspension is in effect) and the holders
of one or more Series of Senior Obligations (or their respective Authorized
Representatives) hold a valid and perfected security interest at such time. If
more than two Series of Senior Obligations are outstanding at any time and the
holders of fewer than all Series of Senior Obligations hold a valid and
perfected security interest in any Collateral at such time, then such Collateral
shall constitute Shared Collateral for those Series of Senior Obligations the
holders of which hold a valid and perfected security interest in such Collateral
at such time and shall not constitute Shared Collateral for any Series of Senior
Obligations the holders of which do not have a valid and perfected security
interest in such Collateral at such time. Notwithstanding the foregoing, (i) all
cash and cash equivalents held by the Senior Lenders, the administrative agent
under the Senior Credit Agreement or the Bank Collateral Agent to cash
collateralize letters of credit issued under the Senior Credit Agreement or all
proceeds of an event (including, without limitation, a Reduction Event or
issuance of Equity Interests or Indebtedness) requiring a Reduction of the
Senior Facilities under the Senior Credit Agreement which are deposited into an
escrow account in accordance with the terms of the Senior Credit Agreement and
(ii) funds deposited for the discharge or defeasance of the Note Obligations or
Additional Senior Debt Obligations permitted under the Note Documents and the
Senior Debt Documents, shall not, in either case, constitute Shared Collateral.
          “Ship Mortgages” means the Senior Loan Ship Mortgages, the Notes Ship
Mortgages and any other preferred mortgages or first preferred fleet mortgages
of a vessel or vessels delivered by Hercules or any Subsidiary Guarantor in
favor of Wilmington Trust Company, as mortgage trustee, securing Senior
Obligations or in favor of the Notes Collateral Agent, as mortgage trustee,
securing the Note Obligations, as the case may be.
          “Subsidiary” means, with respect to any person (the “parent”) at any
date, (i) any person the accounts of which would be consolidated with those of
the parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with

12



--------------------------------------------------------------------------------



 



GAAP as of such date, and (ii) any other corporation, limited liability company,
partnership, association or other business entity of which securities or other
ownership interests representing more than 50% of the voting power of all Equity
Interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the Board of Directors or other governing body thereof are,
as of such date, owned, controlled or held by the parent and/or one or more
subsidiaries of the parent. Unless the context requires otherwise, “Subsidiary”
refers to a Subsidiary of Hercules.
          “Subsidiary Guarantor” shall have the meaning assigned to such term in
the introductory paragraph of this Agreement.
          “Treasury Services Agreement” means any agreement relating to
commercial credit cards, stored value cards, treasury management services,
depositary management services and cash management services (including
controlled disbursement, automated clearinghouse transactions, return items,
overdraft and interstate depository network services).
          “Uniform Commercial Code” or “UCC” means, unless otherwise specified,
the Uniform Commercial Code as from time to time in effect in the State of New
York.
ARTICLE II
Priorities and Agreements with respect to Shared Collateral
          SECTION 2.01 Priority of Claims.
          (a) Anything contained herein or in any of the Senior Debt Documents
or the Note Documents to the contrary notwithstanding (but subject to
Sections 1.01(b) and 2.01(d) and (e)), if an Event of Default has occurred and
is continuing, and the Controlling Agent or any Senior Secured Party is taking
action to enforce rights in respect of any Shared Collateral, or any
distribution is made in respect of any Shared Collateral in any Bankruptcy
Proceeding of Hercules or any Subsidiary Guarantor or any Senior Secured Party
receives any payment with respect to any Shared Collateral or the proceeds of
any sale, collection or other liquidation of any such Shared Collateral by the
Controlling Agent or any other Senior Secured Party in connection with the
enforcement of any right it may have in respect of any Shared Collateral (or
received by the Bank Collateral Agent or any other Senior Secured Party pursuant
to any intercreditor agreement with respect to such Shared Collateral in
connection with such enforcement), as applicable, the proceeds of any such
distribution or payment (all proceeds of any sale, collection or other
liquidation of any Collateral and all proceeds of any such distribution being
collectively referred to as “Proceeds”), shall (subject, in the case of any such
distribution or payment, to the final sentence of this Section 2.01(a)) be
applied (A) FIRST, to the fees and expenses of, and reimbursements and
indemnification owed to, the Controlling Agent under this Agreement and under
the Senior Debt Documents or Note Documents, as applicable, to which it is a
party that are unpaid as of the applicable date of receipt of such proceeds, and
to any Senior Secured Party which has theretofore advanced or paid any such fees
and expenses of, and reimbursements and indemnification owed to, the Controlling
Agent in an amount equal to the amount thereof so advanced or paid by such
Senior Secured Party, (B) SECOND, to the fees and expenses of, and
reimbursements and indemnification owed to, the Bank Collateral Agent pursuant
to the Senior

13



--------------------------------------------------------------------------------



 



Credit Agreement that do not relate to the Collateral or the exercise of rights
and remedies with respect to thereto (which would be the subject of clause FIRST
above) and, unless a Collateral Suspension with respect to the Note Obligations
or any Series of Additional Senior Debt is in effect, in which case the
Authorized Representative of the Note Obligations or such Series, as the case
may be, shall receive no amounts under this clause (B), to the Authorized
Representative of the Note Obligations pursuant to the Note Documents and each
Series of Additional Senior Debt pursuant to the Additional Senior Debt
Facilities and the Applicable Collateral Documents, in each case, pro rata based
on the amount of such fees, expenses, reimbursements and indemnification
amounts, (C) THIRD, subject to Sections 1.01(b) and 2.01(d) and (e), to the
payment of the Senior Obligations (including, without limitation, obligations to
cash collateralize letters of credit) and the Note Obligations (unless a
Collateral Suspension is in effect in respect of the Note Obligations or any
Series of Senior Obligations, in which case the Note Obligations or the Series
of Senior Obligations that is the subject of a Collateral Suspension, as the
case may be, shall receive no amounts under this Clause (C)) then due and owing,
pro rata based on the amount of Senior Obligations and the Note Obligations
(unless a Collateral Suspension is in effect in respect of the Note Obligations
or any Series of Senior Obligations, in which case the amount of Note
Obligations or the Series of Senior Obligations that is the subject of a
Collateral Suspension, as the case may be, shall be excluded for purposes of
this Clause (C)) then due and owing (after giving effect to any payments
previously made under this Section), and (D) FOURTH, to Hercules and the
Subsidiary Guarantors or their successors or assigns, as their interests may
appear, or to whosoever may be lawfully entitled to receive the same or as a
court of competent jurisdiction may direct. Notwithstanding the foregoing, with
respect to any Shared Collateral for which a third party (other than a Senior
Secured Party) has a lien or security interest that is junior in priority to the
security interest of the Note Obligations or any Series of Senior Obligations
but senior (as determined by appropriate legal proceedings in the case of any
dispute) to the security interest of the Note Obligations or any other Series of
Senior Obligations (such third party an “Intervening Creditor”), the value of
any Shared Collateral or Proceeds which are allocated to such Intervening
Creditor shall be deducted on a ratable basis solely from the Shared Collateral
or Proceeds to be distributed in respect of the Note Obligations or the Series
of Senior Obligations with respect to which such third party lien or security
interest exists.
          (b) It is acknowledged that the Note Obligations and the Senior
Obligations of any Series may, subject to the limitations set forth in the then
extant Note Documents and Senior Debt Documents, be increased, extended,
renewed, replaced, restated, supplemented, restructured, repaid, refunded,
Refinanced or otherwise amended or modified from time to time, all without
affecting the priorities set forth in Section 2.01(a) or the provisions of this
Agreement defining the relative rights of the Notes Secured Parties or the
Senior Secured Parties of any Series.
          (c) Notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing the Note Obligations or any
Series of Senior Obligations granted on the Shared Collateral and
notwithstanding any provision of the Uniform Commercial Code of any
jurisdiction, or any other applicable law, the Note Documents or the Senior Debt
Documents or any defect or deficiencies in the Liens securing the Note
Obligations or the Senior Obligations of any Series or any other circumstance
whatsoever (but, in each case, subject to Sections 1.01(b) and 2.01(d) and (e)),
each Senior Secured Party hereby agrees that the Liens

14



--------------------------------------------------------------------------------



 



securing the Note Obligations and each Series of Senior Obligations on any
Shared Collateral shall be pari passu and of equal priority.
          (d) Notwithstanding anything in this Agreement or the other Collateral
Documents to the contrary, (i) (A) any cash or cash equivalents held by the
Senior Lenders, the administrative agent under the Senior Credit Agreement or
the Bank Collateral Agent to cash collateralize letters of credit issued under
the Senior Credit Agreement or (ii) (B) any proceeds of any event requiring a
Reduction of the Senior Facilities under the Senior Credit Agreement (including,
without limitation, a Reduction Event or issuance of Equity Interests or
Indebtedness) which are deposited into an escrow account in accordance with the
terms of the Senior Credit Agreement will, in each case, be applied in the
manner specified in the Senior Credit Agreement and (ii) funds deposited for the
discharge or defeasance of the Note Obligations or any Additional Senior Debt
Obligations permitted under the Note Documents and the Senior Debt Documents
will be applied in the manner specified in the Note Documents or the Additional
Senior Debt Document, as the case may be.
          (e) In the event that Hercules or any of its Subsidiaries shall at any
time, or from time to time, receive any Net Cash Proceeds of any Reduction
Event, an amount equal to such Net Cash Proceeds shall, in accordance with and
to the extent required by the provisions of the Senior Credit Agreement, be
applied to the Reduction of the Senior Facilities established under the Senior
Credit Agreement. Net Cash Proceeds of a Reduction Event in excess of those
applied in accordance with the foregoing provision of this paragraph shall, if
required pursuant to the terms of the Notes Documents or any Additional Senior
Debt Documents, be applied pro rata to the payment of the Note Obligations and
the Senior Obligations (other than the Senior Loan Obligations) then outstanding
in accordance with the terms of the Notes Documents or such Additional Senior
Debt Documents.
          SECTION 2.02 Actions With Respect to Shared Collateral; Prohibition on
Contesting Liens.
          (a) With respect to any Shared Collateral, (i) only the Controlling
Agent shall act or refrain from acting with respect to the Shared Collateral
(including with respect to any intercreditor agreement with respect to any
Shared Collateral) and shall have the right to instruct the Authorized
Representatives of the Non-Controlling Secured Parties to act or refrain from
acting with respect to the Shared Collateral, (ii) the Authorized
Representatives of the Non-Controlling Secured Parties shall follow all
instructions with respect to such Shared Collateral (including with respect to
any intercreditor agreement with respect to any Shared Collateral) from any
representative of the Controlling Agent (and shall not comply with instructions
with respect to such Shared Collateral from any other Senior Secured Party
(other than the Controlling Agent)) and (iii) no Authorized Representative of
any Non-Controlling Secured Party or other Senior Secured Party (other than the
Controlling Agent) shall, or shall have the right to, commence any judicial or
nonjudicial foreclosure proceedings with respect to, seek to have a trustee,
receiver, liquidator or similar official appointed for or over, attempt any
action to take possession of, exercise any right, remedy or power with respect
to, or otherwise take any action to enforce its security interest in or realize
upon, or take any other action available to it in respect of, any Shared
Collateral (including with respect to any intercreditor agreement with respect
to any Shared Collateral), whether under any Collateral Document, applicable law
or otherwise, it

15



--------------------------------------------------------------------------------



 



being agreed that only the Controlling Agent shall be entitled to take any such
actions or exercise any such remedies with respect to Shared Collateral.
Notwithstanding the equal priority of the Liens, the Controlling Agent may deal
with the Shared Collateral without regard to the equal priority Lien of the
Non-Controlling Secured Parties on such Collateral. No Authorized Representative
of any Non-Controlling Secured Party nor any Non-Controlling Secured Party will
contest, protest or object to any foreclosure proceeding or action brought by
the Controlling Agent or Controlling Secured Party or any other exercise by the
Controlling Agent or Controlling Secured Party of any rights and remedies
relating to the Shared Collateral, or to cause the Controlling Agent or
Controlling Secured Party to do so. The foregoing shall not be construed to
limit the rights and priorities of any Senior Secured Party, the Controlling
Agent or any Authorized Representative with respect to any collateral not
constituting Shared Collateral.
          (b) Each of the Authorized Representatives agrees that it will not
accept any Lien on any assets and properties of the Obligors for the benefit of
the Senior Secured Parties of any Series of Senior Obligations or the Notes
Secured Parties (other than (i) Liens permitted under the Senior Debt Documents
and the Note Documents, (ii) funds deposited for the discharge or defeasance of
Note Obligations or any Additional Senior Debt Obligations permitted under the
Note Documents and the Senior Debt Documents, (iii) cash or cash equivalents
held by the Senior Lenders, the administrative agent under the Senior Credit
Agreement or the Bank Collateral Agent to cash collateralize letters of credit
under the Senior Credit Agreement or (iv) the proceeds of any event requiring a
Reduction of the Senior Facilities established under the Senior Credit Agreement
(including, without limitation, a Reduction Event or issuance of Equity
Interests or Indebtedness) which are deposited into an escrow account in
accordance with the terms of the Senior Credit Agreement) unless the Senior
Secured Parties of each other Series (other than a Series for which a Collateral
Suspension is then in effect) and the Notes Secured Parties (unless a Collateral
Suspension is then in effect) are granted an equal priority Lien on such assets
and properties. In connection with the acceptance of any Lien by any Authorized
Representative on the assets or properties of the Obligors, such Authorized
Representative shall be entitled to accept such Lien in reliance on a
certificate of an authorized officer of Hercules stating that (x) such Lien is
permitted under the Senior Debt Documents and the Note Documents and
(y) acceptance of such Lien is permitted by the terms of this Agreement.
          (c) Each Authorized Representative on behalf of each Senior Secured
Party represented by such Authorized Representative (and each such Senior
Secured Party by its acceptance of the benefits of the Senior Debt Documents and
the Note Documents) agrees that it will not (and hereby waives any right to)
contest or support any other Person in contesting, in any proceeding (including
any Insolvency or Liquidation Proceeding), the perfection, priority, validity,
attachment, or enforceability of a Lien held by or on behalf of any of the
Senior Secured Parties in all or any part of the Collateral; provided that
nothing in this Agreement shall be construed to prevent or impair the rights of
any of the Controlling Agent or any Authorized Representative to enforce this
Agreement.
          SECTION 2.03 No Interference; Payment Over.
          (a) Each Senior Secured Party agrees that (i) it will not challenge in
any proceeding the validity or enforceability of any Senior Obligations of any
Series, the Note Obligations or any Collateral Document or the validity or
enforceability of the priorities, rights

16



--------------------------------------------------------------------------------



 



or duties established by or other provisions of this Agreement; (ii) it will not
take or cause to be taken any action the purpose or intent of which is, or could
be, to interfere, hinder or delay, in any manner, whether by judicial
proceedings or otherwise, any sale, transfer or other disposition of the Shared
Collateral by the Controlling Agent, (iii) except as provided in Section 2.02,
it shall have no right to (A) direct any other Senior Secured Party to exercise
any right, remedy or power with respect to any Shared Collateral (including
pursuant to any intercreditor agreement) or (B) consent to the exercise by the
Controlling Agent or any other Senior Secured Party of any right, remedy or
power with respect to any Shared Collateral, (iv) it will not institute any suit
or assert in any suit, bankruptcy, insolvency or other proceeding any claim
against the Controlling Agent or any other Senior Secured Party seeking damages
from or other relief by way of specific performance, instructions or otherwise
with respect to any Shared Collateral, and none of the Controlling Agent or any
other Senior Secured Party shall be liable for any action taken or omitted to be
taken by the Controlling Agent or other Senior Secured Party with respect to any
Shared Collateral in accordance with the provisions of this Agreement, and
(v) it will not seek, and hereby waives any right, to have any Shared Collateral
or any part thereof marshaled upon any foreclosure or other disposition of such
Collateral; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of any of the Controlling Agent or any other Senior
Secured Party to enforce this Agreement.
          (b) Each Authorized Representative on behalf of each Senior Secured
Party represented by such Authorized Representative (and each such Senior
Secured Party by its acceptance of the benefits of the Senior Debt Documents and
the Note Documents) hereby agrees that if it shall obtain possession of any
Shared Collateral or shall realize any proceeds or payment in respect of any
such Shared Collateral pursuant to any Collateral Document or by the exercise of
any rights available to it under applicable law or in any Insolvency or
Liquidation Proceeding or through any other exercise of remedies (including
pursuant to any intercreditor agreement), then it shall hold such Shared
Collateral, proceeds or payment in trust for the other Senior Secured Parties
and promptly transfer such Shared Collateral, proceeds or payment, as the case
may be, to the Controlling Agent, to be distributed in accordance with the
provisions of Section 2.01.
          SECTION 2.04 Automatic Release of Liens; Amendments to Collateral
Documents.
          (a) All Shared Collateral used, sold, transferred or otherwise
disposed of in accordance with the terms of the Senior Debt Documents and the
Note Documents, including any waiver or amendment of such Senior Debt Documents
or Note Documents that is permitted by the other Senior Debt Documents and the
Note Documents, will automatically be released from the Liens securing the
Senior Obligations and the Note Obligations in order for such use, sale,
transfer or other disposition may be made free of such Liens.
          (b) If, at any time the Controlling Agent forecloses upon or otherwise
exercises remedies against any Shared Collateral resulting in a sale or
disposition thereof, then (whether or not any Insolvency or Liquidation
Proceeding is pending at the time) the Liens in favor of the Notes Collateral
Agent, for the benefit of the Notes Secured Parties, and Authorized
Representatives, for the benefit of each Series of Senior Secured Parties, upon
such Shared

17



--------------------------------------------------------------------------------



 



Collateral will automatically be released and discharged; provided that any
proceeds of any Shared Collateral realized therefrom shall be applied pursuant
to Section 2.01.
          (c) Each Senior Secured Party agrees that the Controlling Agent may
enter into any amendment, waiver or consent to any Collateral Document in
respect of the Series of Senior Obligations or the Note Obligations for which it
is the Authorized Representative, and such amendment, waiver or consent shall
apply automatically to any comparable provision of the Collateral Documents of
the Note Obligations and each other Series of Senior Obligations (the
“Comparable Collateral Documents”) without the consent of the Authorized
Representatives of the Note Obligations or any such other Series of Senior
Obligations or the Notes Secured Parties or the holders of such other Series of
Senior Obligations and without any action by such Authorized Representatives,
such holders, Hercules or any other Obligor; provided that, (A) no such
amendment, waiver or consent shall have the effect of (i) removing all or
substantially all of the assets subject to the Lien of the Comparable Collateral
Documents, (ii) imposing duties, obligations or liabilities on, or amending or
waiving any indemnity or exculpatory provision existing for the benefit of, any
such Authorized Representatives without its consent or (iii) permitting other
Liens on the Shared Collateral not permitted under the terms of the Senior Debt
Documents governing such Series of Senior Obligations, the Note Documents or
this Agreement and (B) notice of such amendment, waiver or consent shall have
been given to each such Authorized Representative (provided that the failure of
any such notice to be given shall not (i) impair or affect the obligations of
the Senior Secured Parties (other than the Controlling Agent and the Controlling
Secured Parties) to the Controlling Agent, the other Authorized Representatives
and the Controlling Secured Parties, the Controlling Agent’s and each Authorized
Representative’s rights under this Agreement, the enforceability of this
Agreement or any Liens created or granted under the Collateral Documents or
(ii) limit or impair the effectiveness or effect of any such amendment, waiver
or consent or the automatic application thereof to any comparable provision of
the Comparable Collateral Document).
          (d) Each of the Authorized Representatives agrees to execute and
deliver (at the sole cost and expense of Hercules and the Subsidiary Guarantors)
all such documents, authorizations and other instruments and take such actions
(and, by accepting the benefits of the Senior Debt Documents and the Note
Documents, each of the Senior Secured Parties shall be deemed to have consented
to and authorized its applicable Authorized Representative to execute and
deliver any such document, authorization or instrument and take such actions) as
shall reasonably be requested by the Controlling Agent to evidence, confirm and,
to the extent necessary, effectuate any release of Shared Collateral or
amendment, waiver or consent to any applicable Collateral Document provided for
in this Section. No such document, authorization, or instrument shall impose on
any such Authorized Representative duties, obligations or liabilities in
addition to those set forth in the Collateral Documents, the Note Documents or
the Senior Debt Documents, or amend or waive any indemnity or exculpatory
provision existing for the benefit of any such Authorized Representative set
forth in the Collateral Documents, the Note Documents or the Senior Debt
Documents.
          (e) In no event shall the Lien of the Controlling Agent or the
Controlling Secured Parties on the Shared Collateral be required to be released
in the event that the Lien of the Note Obligations or any other Series of Senior
Obligations is released (including as a result of a Collateral Suspension),
except to the extent the release of the Lien of the Controlling Agent or

18



--------------------------------------------------------------------------------



 



the Controlling Secured Parties is expressly required under the terms of the
Collateral Documents applicable to the Controlling Agent and the Controlling
Secured Parties.
          SECTION 2.05 Certain Agreements With Respect to Bankruptcy or
Insolvency Proceedings.
          (a) This Agreement shall continue in full force and effect
notwithstanding the commencement of any Bankruptcy Proceeding by or against
Hercules or any of its Subsidiaries.
          (b) If Hercules or any Subsidiary Guarantor shall become subject to a
Bankruptcy Proceeding and shall, as debtor(s)-in-possession, move for approval
of financing (“DIP Financing”) to be provided by one or more lenders (the “DIP
Lenders”) under Section 364 of the Bankruptcy Code or any equivalent provision
of any other Bankruptcy Law or the use of cash collateral under Section 363 of
the Bankruptcy Code or any equivalent provision of any other Bankruptcy Law,
each Senior Secured Party agrees that it will raise no objection to any such
financing or to the Liens on the Shared Collateral securing the same (“DIP
Financing Liens”) or to any use of cash collateral that constitutes Shared
Collateral, unless any Controlling Secured Party, or an Authorized
Representative of any Controlling Secured Party, shall then oppose or object to
such DIP Financing or such DIP Financing Liens or use of cash collateral (and
(i) to the extent that such DIP Financing Liens are senior to the Liens on any
such Shared Collateral for the benefit of the Controlling Secured Parties, each
Non-Controlling Secured Party will subordinate its Liens with respect to such
Shared Collateral on the same terms as the Liens of the Controlling Secured
Parties (other than any Liens of any Senior Secured Parties constituting DIP
Financing Liens) are subordinated thereto, and (ii) to the extent that such DIP
Financing Liens rank pari passu with the Liens on any such Shared Collateral
granted to secure the Note Obligations or the Senior Obligations of the
Controlling Secured Parties, each Non-Controlling Secured Party will confirm the
priorities with respect to such Shared Collateral as set forth herein), in each
case so long as (A) the Senior Secured Parties retain the benefit of their Liens
on all such Shared Collateral pledged to the DIP Lenders, including proceeds
thereof arising after the commencement of such proceeding, with the same
priority vis-a-vis all the other Senior Secured Parties (other than any Liens of
the Senior Secured Parties constituting DIP Financing Liens) as existed prior to
the commencement of the Bankruptcy Proceeding, (B) the Senior Secured Parties
are granted Liens on any additional Collateral pledged to any Senior Secured
Parties as adequate protection or otherwise in connection with such DIP
Financing or use of cash collateral, with the same priority vis-a-vis the Senior
Secured Parties as set forth in this Agreement, (C) if any amount of such DIP
Financing or cash collateral is applied to repay any of the Note Obligations or
the Senior Obligations, such amount is applied pursuant to Section 2.01, and
(D) if any Senior Secured Parties are granted adequate protection, including in
the form of periodic payments, in connection with such DIP Financing or use of
cash collateral, the proceeds of such adequate protection are applied pursuant
to Section 2.01; provided that the Notes Secured Parties and the Senior Secured
Parties of any Series shall have a right to object to the grant of a Lien to
secure the DIP Financing over any collateral subject to Liens in favor of the
Notes Secured Parties or the Senior Secured Parties of such Series or their
respective Authorized Representatives, respectively, that shall not constitute
Shared Collateral; and provided, further, that the Senior Secured Parties
receiving adequate protection shall not object to any other Senior Secured Party
receiving adequate protection comparable to any adequate protection granted to
such Senior Secured Parties in connection with a DIP Financing or use of cash
collateral.

19



--------------------------------------------------------------------------------



 



          SECTION 2.06 Reinstatement. In the event that any of the Senior
Obligations or the Note Obligations shall be paid in full in cash and such
payment or any part thereof shall subsequently, for whatever reason (including
an order or judgment for disgorgement of a preference under Title 11 of the
United States Code, or any similar law, or the settlement of any claim in
respect thereof), be required to be returned or repaid, the terms and conditions
of this Article II shall, subject to the provisions of Section 1.01(b), be fully
applicable thereto until all such Senior Obligations or Note Obligations, as the
case may be, shall again have been paid in full in cash.
          SECTION 2.07 Insurance. As between the Senior Secured Parties, the
Controlling Agent shall have the right, to the extent authorized by the
applicable Security Agreement, to adjust or settle any insurance policy or claim
covering or constituting Shared Collateral in the event of any loss thereunder
and to approve any award granted in any condemnation or similar proceeding
affecting the Shared Collateral.
          SECTION 2.08 Refinancings. The Senior Obligations of any Series or the
Note Obligations may be increased, restated, supplemented, restructured,
Refinanced or otherwise amended or modified from time to time, in whole or in
part, with other Senior Obligations or Note Obligations (as the case may be), in
each case, without notice to, or the consent (except to the extent a consent is
otherwise required to permit the Refinancing transaction under any Senior Debt
Document or Note Document) of any Senior Secured Party of any other Series or
any Notes Secured Party, all without affecting the priorities provided for
herein or the other provisions hereof; provided that if any such Refinancing
Indebtedness is to be secured by the Shared Collateral, the Authorized
Representative of the holders of any such Refinancing indebtedness shall have
executed a Joinder Agreement on behalf of the holders of such Refinancing
indebtedness.
          SECTION 2.09 Controlling Agent as Agent for Perfection.
          (a) The Controlling Agent agrees to hold, maintain, control or be
listed as a secured party on any certificate of title or as a loss payee with
respect to any Shared Collateral constituting Possessory Collateral in its
possession or control or with respect to which it is listed as a secured party
or a loss payee (or in the possession or control of its agents or with respect
to which its agent is listed as a secured party or loss payee) as agent for the
benefit of each other Senior Secured Party and acknowledges that it holds and
controls such Possessory Collateral in its possession or control on behalf of
each other Senior Secured Party (and for each other Senior Secured Party’s
benefit), in each case, solely for the purpose of perfecting the security
interest granted in such Possessory Collateral, if any, pursuant to the
applicable Collateral Documents, in each case, subject to the terms and
conditions of this Section 2.09. Pending delivery to the Controlling Agent, each
other Authorized Representative agrees to hold any Shared Collateral
constituting Possessory Collateral, from time to time in its possession or
control, as agent for the benefit of each other Senior Secured Party and
acknowledges that it holds and controls any such Possessory Collateral in its
possession or control on behalf of each other Senior Secured Party (and for each
other Senior Secured Party’s benefit), solely for the purpose of perfecting the
security interest granted in such Possessory Collateral, if any, pursuant to the
applicable Collateral Documents, in each case, subject to the terms and
conditions of this Section 2.09.

20



--------------------------------------------------------------------------------



 



          (b) The duties or responsibilities of the Controlling Agent and each
other Authorized Representative under this Section 2.09 shall be limited solely
to holding, or being listed as a secured party or loss payee under, any Shared
Collateral constituting Possessory Collateral as agent for the benefit of each
other Senior Secured Party for purposes of perfecting the Lien held by such
Senior Secured Parties therein.
          (c) In the event that the Senior Loan Obligations Payment Date shall
have occurred, then, at the sole cost and expense of Hercules and the other
Obligors, (i) the Bank Collateral Agent shall deliver any Shared Collateral
constituting Possessory Collateral in its possession or control (or in the
possession or control of its agents) to the Major Additional Senior
Representative (and each Authorized Representative hereby agrees to accept such
Possessory Collateral in the event that it is (or becomes) the Major Additional
Senior Representative), and (ii) the Obligors, the Bank Collateral Agent and the
Major Additional Senior Representative shall take such commercially reasonable
actions as may be necessary to cause the Major Additional Senior Representative
to be listed as a secured party or a loss payee in respect of any other
Possessory Collateral with respect to which the Bank Collateral Agent (or its
agents) is listed as secured party or loss payee; provided that until the
completion of such delivery or listing the Bank Collateral Agent shall hold such
Possessory Collateral as agent of the Major Additional Senior Representative
solely for the purpose of perfecting the security interest granted in such
Possessory Collateral.
          (d) In the event that the Person acting as the Controlling Agent is
replaced or succeeded by another Person (as a result of the resignation by the
Person acting as the Controlling Agent prior to giving effect to such
replacement or succession (other than as a result of the occurrence the Senior
Loan Obligations Payment Date)) (such Person, the “Existing Controlling Agent”),
then, at the sole cost and expense of Hercules and the other Obligors, (i) the
Existing Controlling Agent shall deliver any Shared Collateral constituting
Possessory Collateral in its possession or control (or in the possession or
control of its agents) to the replacement or successor Controlling Agent (the
“Successor Controlling Agent”), and (ii) the Obligors, the Existing Collateral
Agent and the Successor Controlling Agent shall take such commercially
reasonable actions as may be necessary to cause the Successor Controlling Agent
to be listed as a secured party or a loss payee in respect of any other
Possessory Collateral with respect to which the Existing Controlling Agent (or
its agents) is listed as secured party or loss payee; provided that until the
completion of such delivery or listing the Existing Controlling Agent shall hold
such Possessory Collateral as nominee of the Successor Controlling Agent.
ARTICLE III
Existence and Amounts of Liens and Obligations
          Whenever the Controlling Agent or any other Authorized Representative
shall be required, in connection with the exercise of its rights or the
performance of its obligations hereunder, to determine the existence or amount
of any Senior Obligations of any Series or any Note Obligations, or the Shared
Collateral subject to any Lien securing the Senior Obligations of any Series or
the Note Obligations, it may request that such information be furnished to it in
writing by each other Authorized Representative and shall be entitled to make
such determination on the basis of, and in reliance on any statement or
representation made on or in

21



--------------------------------------------------------------------------------



 



respect of, the information so furnished; provided, however, that if an
Authorized Representative shall fail or refuse reasonably promptly to provide
the requested information, the requesting Controlling Agent or Authorized
Representative shall be entitled to make any such determination by such method
as it may, in the exercise of its good faith judgment, determine, including by
reliance upon a certificate of Hercules. The Controlling Agent and each
Authorized Representative may rely conclusively, and shall be fully protected in
so relying, on any information furnished to it or any determination made by it
in accordance with this Article III (or as otherwise directed by a court of
competent jurisdiction) and shall have no liability to Hercules, any Subsidiary
Guarantor, any Senior Secured Party or any other Person as a result of such
determination. In the event that the Controlling Agent shall receive notice that
any Person shall have asserted an adverse claim in respect of any Lien on the
Shared Collateral of any Senior Secured Party or the proceeds or other amounts
received or receivable in respect of the Shared Collateral, the Controlling
Agent may (i) suspend disbursement of such proceeds or other amounts (and
deposit such proceeds or other amounts into an account of the Controlling
Agent), without any liability to Hercules, any Subsidiary Guarantor, any Senior
Secured Party or any other Person, until the Controlling Agent shall have
received an appropriate court order or other assurances reasonably acceptable to
the Controlling Agent in its sole discretion that establishes that such proceeds
or other amounts may be disbursed in accordance with this Agreement and/or
(ii) interplead such proceeds or other amounts as permitted by applicable law.
ARTICLE IV
The Controlling Agent
          SECTION 4.01 Appointment and Authority.
          (a) Each Senior Representative (other than the Bank Collateral Agent),
on behalf of the Senior Secured Parties represented by it, hereby irrevocably
appoints the Bank Collateral Agent (and any successor thereto as Controlling
Agent pursuant to the definition of the term “Controlling Agent”) to act on its
behalf as the Controlling Agent hereunder and under the Collateral Documents and
authorizes the Controlling Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Controlling Agent by the terms
hereof, including for purposes of acquiring, holding and enforcing any and all
Liens on Shared Collateral granted by Hercules and any Subsidiary Guarantor to
secure any of the Senior Obligations and Note Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Controlling Agent and any agents, sub-agents, attorneys-in-fact appointed by
the Controlling Agent or other Persons (including, without limitation,
Wilmington Trust Company, as mortgage trustee) acting on behalf or for the
benefit of the Controlling Agent in respect of any Shared Collateral pursuant to
Section 4.05 or under the Collateral Documents to which it is a party for
purposes of holding or enforcing any Lien on the Shared Collateral (or any
portion thereof) granted under any of the Collateral Documents, or for
exercising any rights and remedies thereunder, shall be entitled to the benefits
of all provisions of this Article IV and Article IX of the Senior Credit
Agreement and the equivalent provision of the Indenture or any Additional Senior
Debt Facility (as though such agents, sub-agents and attorneys-in-fact were the
“Controlling Agent” under the Collateral Documents) as if set forth in full
herein with respect thereto.

22



--------------------------------------------------------------------------------



 



          (b) Upon execution and delivery of an instrument substantially in the
form of Annex 2 by an additional Senior Class Debt Representative in accordance
with Section 5.12, each then-existing Senior Class Debt Representative (the
“Existing Debt Representatives”) hereby authorizes and directs the Controlling
Agent to execute and deliver such instrument substantially in the form of Annex
2 on behalf of all Existing Debt Representatives and acknowledges and agrees
that upon execution and delivery of such instrument substantially in the form of
Annex 2 and such other Collateral Documents, if any, the Controlling Agent will
act in its capacity as Controlling Agent for all Existing Debt Representatives
and such additional Senior Class Debt Representative.
          (c) Each Authorized Representative on behalf of each Non-Controlling
Secured Party represented by such Authorized Representative (and each such
Non-Controlling Secured Party by its acceptance of the benefits of the Senior
Debt Documents and the Note Documents) acknowledges and agrees that the
Controlling Agent shall be entitled, for the benefit of the Senior Secured
Parties, to sell, transfer or otherwise dispose of or deal with any Shared
Collateral as provided herein and in the Applicable Collateral Documents,
without regard to any rights to which the Non-Controlling Secured Parties would
otherwise be entitled as a result of the Senior Obligations or Note Obligations
held by such Non-Controlling Secured Parties. Without limiting the foregoing,
each Non-Controlling Secured Party agrees that none of the Controlling Agent or
any other Senior Secured Party shall have any duty or obligation first to
marshal or realize upon any type of Shared Collateral (or any other Collateral
securing any of the Senior Obligations or Note Obligations), or to sell, dispose
of or otherwise liquidate all or any portion of such Shared Collateral (or any
other Collateral securing any Senior Obligations or Note Obligations), in any
manner that would maximize the return to the Non-Controlling Secured Parties,
notwithstanding that the order and timing of any such realization, sale,
disposition or liquidation may affect the amount of proceeds actually received
by the Non-Controlling Secured Parties from such realization, sale, disposition
or liquidation. Each Authorized Representative on behalf of each Senior Secured
Party represented by such Authorized Representative (and each such Senior
Secured Party by its acceptance of the benefits of the Senior Debt Documents and
the Note Documents) waives any claim it may now or hereafter have against the
Controlling Agent or the Authorized Representative of the Note Obligations or
any other Series of Senior Obligations or any other Senior Secured Party arising
out of (i) any actions which the Controlling Agent, any Authorized
Representative or any Senior Secured Party takes or omits to take (including
actions with respect to the creation, perfection or continuation of Liens on any
Collateral, actions with respect to the foreclosure upon, sale, release or
depreciation of, or failure to realize upon, any of the Collateral and actions
with respect to the collection of any claim for all or any part of the Senior
Obligations or Note Obligations from any account debtor, guarantor or any other
party) in accordance with the applicable Collateral Documents or any other
agreement related thereto or to the collection of the Senior Obligations or Note
Obligations or the valuation, use, protection or release of any security for the
Senior Obligations or Note Obligations, (ii) subject to Section 2.05, any
election by any Controlling Agent, any Authorized Representative or any holders
of Senior Obligations or Note Obligations, in any proceeding instituted under
the Bankruptcy Code or the application of Section 1111(b) of the Bankruptcy Code
or (iii) subject to Section 2.05, any borrowing by, or grant of a security
interest or administrative expense priority under Section 364 of the Bankruptcy
Code by, Hercules or any of its subsidiaries, as debtor-in-possession.
Notwithstanding any other provision of this Agreement, the Controlling Agent
shall not accept any Shared Collateral in full or partial satisfaction of any

23



--------------------------------------------------------------------------------



 



Senior Obligations or Note Obligations pursuant to Section 9-620 of the Uniform
Commercial Code of any jurisdiction, without the consent of each Authorized
Representative representing holders of Senior Obligations or Note Obligations
for whom such Collateral constitutes Shared Collateral.
          (d) The Controlling Agent’s sole duty with respect to the custody,
safekeeping and physical preservation of the Shared Collateral in its
possession, under Section 9-207 of the UCC or otherwise, shall be to deal with
it in the same manner as the Controlling Agent deals with similar property for
its own account. The Controlling Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Shared Collateral in its
possession if such Shared Collateral is accorded treatment substantially equal
to that which the Controlling Agent accords its own property. Neither the
Controlling Agent, any other Senior Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Shared Collateral or for any delay in doing
so or shall be under any obligation to sell or otherwise dispose of any Shared
Collateral upon the request of any Obligor or any other Person or to take any
other action whatsoever with regard to the Shared Collateral or any part
thereof. The powers conferred on the Controlling Agent and the other Senior
Secured Parties hereunder are solely to protect the Controlling Agent’s and the
other Senior Secured Parties’ interests in the Shared Collateral and shall not
impose any duty upon the Controlling Agent or any other Senior Secured Party to
exercise any such powers.
          (e) Upon the occurrence of the Senior Loan Obligations Payment Date,
the Major Additional Senior Representative shall be the “Controlling Agent” for
all purposes of this Agreement and, except as expressly set forth herein, the
Bank Collateral Agent shall be released from all of its obligations hereunder as
“Controlling Agent”.
          SECTION 4.02 Rights as a Senior Secured Party.
     The Person serving as the Controlling Agent or as an Authorized
Representative hereunder shall have the same rights and powers in its capacity
as a Senior Secured Party under any Series of Senior Obligations or the Note
Obligations, as applicable, that it holds as any other Senior Secured Party of
such Series or as any other Notes Secured Party and may exercise the same as
though it were not the Controlling Agent or an Authorized Representative, as
applicable, and the term “Senior Secured Party” or “Senior Secured Parties” or
(as applicable) “Senior Loan Secured Party”, “Senior Loan Secured Parties”,
“Notes Secured Party”, “Notes Secured Parties”, “Additional Senior Debt Party”
or “Additional Senior Debt Parties” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Controlling Agent or an Authorized Representative hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with Hercules or any Subsidiary or
other Affiliate thereof as if such Person were not the Controlling Agent or an
Authorized Representative hereunder and without any duty to account therefor to
any other Senior Secured Party.

24



--------------------------------------------------------------------------------



 



          SECTION 4.03 Exculpatory Provisions.
          (a) Neither the Controlling Agent nor any other Authorized
Representative shall have any duties or obligations except those expressly set
forth herein and in the Collateral Documents in respect of the Series of Senior
Obligations or Note Obligations for which it is the Authorized Representative
(the “Applicable Collateral Documents”). Without limiting the generality of the
foregoing, neither the Controlling Agent nor any other Authorized
Representative:

  (i)   shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;     (ii)   shall have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the
Applicable Collateral Documents that the Controlling Agent or such other
Authorized Representative is required to exercise as directed in writing by, in
the case of the Controlling Agent, the Controlling Secured Parties or, in the
case of such other Authorized Representative, the requisite number of holders of
the applicable Series of Senior Obligations or Note Obligations, as applicable,
in accordance with the Applicable Collateral Documents; provided that neither
the Controlling Agent nor such other Authorized Representative shall be required
to take any action that, in its opinion or the opinion of its counsel, may
expose the Controlling Agent or such other Authorized Representative to
liability or that is contrary to any such Applicable Collateral Documents or
applicable law;     (iii)   shall, except as expressly set forth herein and in
the Applicable Collateral Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to Hercules, any of
its Subsidiaries or any of its Affiliates that is communicated to or obtained by
the Person serving as the Controlling Agent or such Authorized Representative or
any of its Affiliates in any capacity;     (iv)   shall be liable for any action
taken or not taken by it (i) with the consent or at the request of, in the case
of the Controlling Agent, the Controlling Secured Parties or, in the case of
such other Authorized Representative, the requisite number of holders of the
applicable Series of Senior Obligations or Note Obligations, as applicable, in
accordance with the Applicable Collateral Documents or (ii) in the absence of
its own gross negligence or willful misconduct (it being understood that each
action taken or not taken shall be presumed to have been taken (or not taken) in
the absence of gross negligence or willful misconduct unless a court of
competent jurisdiction finds in a final judgment that such action taken (or not
taken) constituted gross negligence or willful misconduct), (iii) in reliance on
a certificate of an authorized officer of Hercules stating that such action is
permitted by the terms of this Agreement, any Senior Debt Document or any Note
Document, as the case may be, or (iv) in accordance with the advice of any
counsel,

25



--------------------------------------------------------------------------------



 



      accountants or experts as described in Section 4.04. Neither the
Controlling Agent nor such other Authorized Representative shall be deemed to
have knowledge of any Event of Default under any Series of Senior Obligations or
the Note Obligations unless and until notice describing such Event Default is
given, as applicable, (x) to the Controlling Agent by the Authorized
Representative of such Senior Obligations or the Note Obligations or Hercules or
(y) to such other Authorized Representative by Hercules; and

  (v)   shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Collateral Document or any Senior Debt Document or Note
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any Default
or Event of Default under any Senior Debt Document or Note Document, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Collateral Document, any Senior Debt Document, any Note Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral for any Series of Senior Obligations or the
Note Obligations, or (vi) the satisfaction of any condition set forth in any
Senior Debt Document or Note Document, other than to confirm receipt of items
expressly required to be delivered to the Controlling Agent.

          SECTION 4.04 Reliance by the Controlling Agent and the Authorized
Representatives.
          Each of the Controlling Agent and each Authorized Representatives
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. Each of the
Controlling Agent and each Authorized Representative also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.
Each of the Controlling Agent and Authorized Representative may consult with
legal counsel (who may be counsel for Hercules), independent accountants and
other experts selected by it, and neither the Controlling Agent nor any
Authorized Representative shall be liable for any action taken or not taken by
it in accordance with the advice of any such counsel, accountants or experts.
          SECTION 4.05 Delegation of Duties.
          The Controlling Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Applicable
Collateral Document by or through any one or more sub-agents appointed by the
Controlling Agent or other Persons acting on behalf

26



--------------------------------------------------------------------------------



 



or for the benefit of the Controlling Agent in respect of any Shared Collateral
under the Collateral Documents to which it is a party (including, without
limitation, Wilmington Trust Company, as mortgage trustee, with respect to Ship
Mortgages). The Controlling Agent and any such sub-agent or such Person may
perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates. The exculpatory provisions of this Article
shall apply to any such sub-agent or Person and to the Affiliates of the
Controlling Agent and any such sub-agent or Person. If any sub-agent appointed
by the Controlling Agent has possession or control of any Possessory Collateral,
the Controlling Agent shall cause the sub-agent to acknowledge in writing that
it holds such Possessory Collateral for the benefit of the Senior Secured
Parties.
          SECTION 4.06 Non-Reliance on Controlling Agent and other Senior
Secured Parties.
          Each Authorized Representative of the Note Obligations and each Series
of Additional Senior Debt and each Notes Secured Party and Additional Senior
Debt Party acknowledges that it has, independently and without reliance upon the
Controlling Agent, any Authorized Representative or any other Senior Secured
Party or any of their Affiliates and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement, the Note Documents and the other Senior Debt Documents.
Each such Person also acknowledges that it will, independently and without
reliance upon the Controlling Agent, any Authorized Representative or any other
Senior Secured Party or any of their Affiliates and based on documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any Note Document, any other Senior Debt Document or any related agreement or
any document furnished hereunder or thereunder.
          SECTION 4.07 Collateral and Guaranty Matters.
          Each Authorized Representative on behalf of each Senior Secured Party
represented by such Authorized Representative (and each such Senior Secured
Party by its acceptance of the benefits of the Senior Debt Documents and Note
Documents) irrevocably authorizes the Controlling Agent, at its option and in
its discretion, to release any Lien on any property granted to or held by the
such Senior Secured Party (or its Authorized Representative) under any
Collateral Document governing the Series of Senior Obligations of such Senior
Secured Party or the Note Obligations in accordance with Section 2.04 or upon
receipt of a written request from Hercules stating that the release of such Lien
is permitted by the terms of each then extant Senior Debt Document and Note
Document.
          SECTION 4.08 Resignation of Bank Collateral Agent.
          Each of the Senior Secured Parties acknowledges that the Bank
Collateral Agent may resign as collateral agent under the Senior Credit
Agreement, in which event a successor collateral agent may be appointed under
the Senior Credit Agreement; provided that if no such successor shall have been
so appointed under the terms thereof, then such resignation may nonetheless
become effective and the retiring Bank Collateral Agent shall be discharged from
its duties and obligations thereunder, under the Senior Loan Documents and under
this Agreement

27



--------------------------------------------------------------------------------



 



(except that in the case of any collateral security held by the retiring Bank
Collateral Agent, the retiring Bank Collateral Agent shall continue to hold such
collateral security as nominee until such time as a successor collateral agent
is appointed). Upon the acceptance of a successor’s appointment as collateral
agent under the Senior Credit Agreement, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Bank Collateral Agent, and the retiring Bank Collateral
Agent shall be discharged from all of its duties and obligations under the
Senior Credit Agreement, under the Senior Loan Documents and under this
Agreement (if not already discharged therefrom as provided above in this
paragraph).
ARTICLE V
Miscellaneous
          SECTION 5.01 Notices. All notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy, as
follows:
          (a) if to the Bank Collateral Agent, to it at UBS AG, Stamford Branch,
677 Washington Boulevard, Stamford, Connecticut 06901, Attention: Omar Musule,
Telecopy No.: (203) 719-4176, Email: DL-UBSAgency@ubs.com;
          (b) if to the Notes Collateral Agent, to it at U.S. Bank National
Association, 5555 San Felipe, Suite 1150, Houston, Texas 77056, Attention of
Corporate Trust Services, Telecopy No. (713) 235-9213;
          (c) if to any other Senior Representative, to it at the address set
forth in the applicable Joinder Agreement.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt (if
a Business Day) and on the next Business Day thereafter (in all other cases) if
delivered by hand or overnight courier service or sent by telecopy or on the
date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 5.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 5.01.
As agreed to in writing among the Controlling Agent and each other Authorized
Representative from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
person provided from time to time by such person.
          SECTION 5.02 Waivers; Amendment; Joinder Agreements.
          (a) No failure or delay on the part of any party hereto in exercising
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or

28



--------------------------------------------------------------------------------



 



power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereto are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice or demand on any party hereto in any case shall entitle
such party to any other or further notice or demand in similar or other
circumstances.
          (b) Neither this Agreement nor any provision hereof may be terminated,
waived, amended or modified (other than pursuant to any Joinder Agreement)
except pursuant to an agreement or agreements in writing entered into by the
Controlling Agent and each other Authorized Representative (and with respect to
any such termination, waiver, amendment or modification which by the terms of
this Agreement requires Hercules’ consent or which increases the obligations or
reduces the rights of Hercules or any Subsidiary Guarantor, with the consent of
Hercules). Each Obligor acknowledges and agrees that, pursuant to Section 8.01
of the Indenture (as in effect on the date of this Agreement), the Notes
Collateral Agent may (without the consent of any Notes Secured Party) enter into
amendments or supplements to this Agreement to cure any ambiguity, defect or
inconsistency.
          (c) Notwithstanding the foregoing, without the consent of any Senior
Secured Party, any Authorized Representative may become a party hereto by
execution and delivery of a Joinder Agreement in accordance with Section 5.12
and upon such execution and delivery, such Authorized Representative and the
Additional Senior Debt Parties and Additional Senior Debt Obligations of the
Series for which such Authorized Representative is acting shall be subject to
the terms hereof and the terms of the other Collateral Documents applicable
thereto; provided that, the Controlling Agent shall be reasonably satisfied that
the terms of any Series of Additional Senior Debt are not inconsistent with the
terms of the Senior Credit Agreement and, unless a Collateral Suspension is in
effect with respect to the Note Obligations, the Indenture.
          (d) Notwithstanding the foregoing, without the consent of any other
Authorized Representative or Senior Secured Party, the Controlling Agent may
effect amendments and modifications to this Agreement to the extent necessary to
reflect any incurrence of any Additional Senior Debt in compliance with the
Senior Debt Documents and the Note Documents.
          SECTION 5.03 Parties in Interest. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, as well as the other Senior Secured Parties, all of whom are
intended to be bound by this Agreement. Nothing in this Agreement, expressed or
implied, is intended to confer upon any Person (other than the Authorized
Representatives, the beneficiaries of indemnification obligations of the
Obligors under this Agreement, the Note Documents and the Senior Debt Documents,
their respective successors and assigns permitted hereunder and, to the extent
expressly contemplated hereby, the Senior Secured Parties (or Series of Senior
Secured Parties or Notes Secured Parties)) any rights, remedies, obligations or
liabilities under or by reason of this Agreement.
          SECTION 5.04 Survival of Agreement. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have

29



--------------------------------------------------------------------------------



 



been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.
          SECTION 5.05 Counterparts. This Agreement may be executed in
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page to this Agreement by facsimile or electronic transmission shall
be effective as delivery of a manually signed counterpart of this Agreement.
          SECTION 5.06 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
          SECTION 5.07 Governing Law; Jurisdiction. This Agreement shall be
construed in accordance with and governed by the law of the State of New York.
          SECTION 5.08 Submission To Jurisdiction Waivers; Consent to Service of
Process. The Controlling Agent and each other Authorized Representative
irrevocably and unconditionally:
          (a) submits for itself and its property in any legal action or
proceeding relating to this Agreement and the Collateral Documents, or for
recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America in the Southern District of New York, and
appellate courts from any thereof;
          (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
          (c) agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address referred to in 5.01;
          (d) agrees that nothing herein shall affect the right of any other
party hereto (or any Senior Secured Party) to effect service of process in any
other manner permitted by law or shall limit the right of any party hereto (or
any Senior Secured Party) to sue in any other jurisdiction; and

30



--------------------------------------------------------------------------------



 



          (e) waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 5.08 any special, exemplary, punitive or consequential damages.
          SECTION 5.09 WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
          SECTION 5.10 Headings. Article, Section and Annex headings used herein
are for convenience of reference only, are not part of this Agreement and are
not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.
          SECTION 5.11 Provisions Solely to Define Relative Rights. The
provisions of this Agreement are and are intended solely for the purpose of
defining the relative rights of the Senior Secured Parties in relation to one
another. None of Hercules, any Subsidiary Guarantor or any other creditor
thereof shall have any rights or obligations hereunder, except as expressly
provided in this Agreement (provided that nothing in this Agreement (other than
Section 2.04, 2.05, 2.08, 2.09 or Article V) is intended to or will amend, waive
or otherwise modify the provisions of any Additional Senior Debt Facilities or
Note Document), and none of Hercules or any Subsidiary Guarantor may rely on the
terms hereof (other than Sections 2.04, 2.05, 2.08, 2.09, 5.11 and 5.12).
Nothing in this Agreement is intended to or shall impair the obligations of
Hercules or any Subsidiary Guarantor, which are absolute and unconditional, to
pay the Senior Obligations and the Note Obligations as and when the same shall
become due and payable in accordance with their terms.
          SECTION 5.12 Additional Senior Debt. To the extent, but only to the
extent permitted by the provisions of the Senior Debt Documents and the Note
Documents, Hercules may incur or issue and sell one or more series or classes of
Senior Facilities. Any such additional class or series of Additional Senior Debt
(the “Senior Class Debt”) may be secured by the Senior Lien and may be
Guaranteed by the Subsidiary Guarantors on a senior basis, in each case under
and pursuant to the Collateral Documents, if and subject to the condition that
the Authorized Representative of any such Senior Class Debt (each, a “Senior
Class Debt Representative”), acting on behalf of the holders of such Senior
Class Debt (such Representative and holders in respect of any Senior Class Debt
being referred to as the “Senior Class Debt Parties”), becomes a party to this
Agreement by satisfying the conditions set forth in clauses (i) through (v) of
the immediately succeeding paragraph.
          In order for a Senior Class Debt Representative to become a party to
this Agreement,


  (i)   such Senior Class Debt Representative, the Controlling Agent, Hercules
and each Subsidiary Guarantor shall have executed and delivered an instrument
substantially in the form of Annex 2 (with such changes as may be approved by
the Controlling Agent and such Senior Class Representative) pursuant to

31



--------------------------------------------------------------------------------



 



      which such Senior Class Debt Representative becomes an Authorized
Representative hereunder, and the Senior Class Debt in respect of which such
Senior Class Debt Representative is the Authorized Representative and the
related Senior Class Debt Parties become subject hereto and bound hereby;

  (ii)   Hercules shall have delivered to the Controlling Agent true and
complete copies of each of the Senior Debt Documents relating to such Senior
Class Debt, certified as being true and correct by a Financial Officer of
Hercules;     (iii)   all filings, recordations and/or amendments or supplements
to the Collateral Documents necessary or desirable in the reasonable judgment of
the Controlling Agent to confirm and perfect the Senior Liens securing the
relevant Senior Obligations relating to such Senior Class Debt shall have been
made, executed and/or delivered (or, with respect to any such filings or
recordations, acceptable provisions to perform such filings or recordings have
been taken in the reasonable judgment of the Controlling Agent), and all fees
and taxes in connection therewith shall have been paid;     (iv)   the Senior
Debt Documents, as applicable, relating to such Senior Class Debt shall provide,
in a manner reasonably satisfactory to the Controlling Agent, that (x) each
Senior Class Debt Party with respect to such Senior Class Debt will be subject
to and bound by the provisions of this Agreement in its capacity as a holder of
such Senior Class Debt and (y) in the event of any conflict between the terms of
such Senior Debt Documents and this Agreement, the terms of this Agreement shall
control; and     (v)   the Controlling Agent shall have received such opinions
of outside counsel to Hercules and such Senior Class Debt Representative as any
of them may request and such other documents relating to the matters referred to
in clauses (i), (ii) and (iii) as any of them may reasonably request, and such
opinions and other documents shall be reasonably satisfactory in form and
substance to the Controlling Agent.

          SECTION 5.13 Integration. This Agreement together with the other
Senior Debt Documents and the Note Documents, including the Collateral
Documents, represents the agreement of each of Hercules, the Subsidiary
Guarantors and the Senior Secured Parties with respect to the subject matter
hereof and there are no promises, undertakings, representations or warranties by
Hercules, any Subsidiary Guarantor, the Controlling Agent, any Authorized
Representative or any other Senior Secured Party relative to the subject matter
hereof not expressly set forth or referred to herein or in the other Senior Debt
Documents, the Note Documents or the Collateral Documents.
          SECTION 5.14 Rights of Authorized Representatives. Any trustee or
other Authorized Representative under any Additional Senior Debt Facility that
becomes a party hereto shall have all the rights, privileges, protections,
immunities, benefits and indemnities granted to it under the applicable
indenture or other agreement that constitutes such Additional

32



--------------------------------------------------------------------------------



 



Senior Debt Facility as if such rights, privileges, protections, immunities,
benefits and indemnities were set forth herein in full.
          SECTION 5.15 Payment of Expenses; Indemnification. The Obligors agree
to pay (i) all reasonable out-of-pocket expenses incurred by the Controlling
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of outside counsel for the Controlling Agent) with respect to the
preparation, negotiation, execution, delivery and administration of this
Agreement, the other Senior Debt Documents or the Note Documents or any
amendment, amendment and restatement, modification or waiver of the provisions
hereof or thereof (including any proposed amendment, amendment and restatement,
modification or waiver), (ii) all out-of-pocket expenses incurred by the
Controlling Agent (including the fees, charges and disbursements of any counsel
for the Controlling Agent), in connection with the enforcement or protection of
its rights in connection with this Agreement, the other Senior Debt Documents
and the Note Documents, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of the Senior
Obligations and (iii) all documentary and similar taxes and charges in respect
of this Agreement, the other Senior Debt Documents and the Note Documents. The
Obligors shall indemnify the Controlling Agent (and any sub-agent thereof) and
each Related Party of the Controlling Agent (each such person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related out-of-pocket expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by Hercules or any other Obligor arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Senior Debt Document or any Note Document, or any amendment, amendment and
restatement, modification or waiver of the provisions hereof or thereof, or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any actual
or alleged presence or Release or threatened Release of Hazardous Materials on,
at, under or from any property owned, leased or operated by any Obligor at any
time, or any Environmental Claim related in any way to any Obligor, (iii) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by Hercules or any other Obligor, and
regardless of whether any Indemnitee is a party thereto, (iv) any Environmental
Law applicable to Hercules or any Subsidiary or any of their properties,
including without limitation, the presence, generation, storage, release,
threatened release, use, transport, disposal, arrangement of disposal or
treatment of oil, oil and gas wastes, solid wastes or hazardous substances on
any of their properties, (v) the breach or non-compliance by Hercules or any
Subsidiary of Hercules with any Environmental Law applicable to Hercules or any
Subsidiary of Hercules, (vi) the past ownership by Hercules or any Subsidiary of
Hercules of any of their properties or past activity on any of their properties
which, though lawful and fully permissible at the time, could result in present
liability, (vii) the presence, use, release, storage, treatment, disposal,
generation, threatened release, transport, arrangement for transport or
arrangement for disposal of oil, oil and gas wastes, solid wastes or hazardous
substances on or at any of the properties owned or operated by Hercules or any
Subsidiary of Hercules or any actual or alleged presence or release of hazardous
materials on or from any property owned or operated by Hercules or any of its
Subsidiaries, (viii) any liability pursuant to Environmental Laws or costs of
Response related in any way to Hercules or any of its Subsidiaries or (ix) any
other

33



--------------------------------------------------------------------------------



 



environmental, health or safety condition in connection with this Agreement, the
other Senior Debt Documents or the Note Documents; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted
solely from the gross negligence or willful misconduct of such Indemnitee. For
the avoidance of doubt, each Indemnitee shall be deemed a third party
beneficiary of this Agreement. The agreements in this Section 5.15 shall survive
repayment of the Senior Loan Obligations, the Note Obligations, the Additional
Senior Debt Obligations and all other amounts payable hereunder and under the
Note Documents and the other Senior Debt Documents and the removal or
resignation of the Controlling Agent. All obligations of the Obligors set forth
in or arising under this Agreement will be Senior Obligations and are secured by
all Liens granted by the Collateral Documents.
          SECTION 5.16 Termination. (a) Subject to clause (b) below (which
clause (b) shall survive the termination of this Agreement), this Agreement
shall terminate upon the occurrence of any of the following:

  (i)   the payment in full in cash of all Senior Obligations (including all
Senior Loan Obligations); or     (ii)   (x) the payment in full in cash of all
Note Obligations or a Collateral Suspension is in effect with respect to the
Note Obligations, and (y) only one Series of Senior Obligations remains
outstanding at such time or only one Series of Senior Obligations is secured by
a Senior Lien at such time; or     (iii)   each of the Authorized
Representatives party to this Agreement shall have agreed to terminate this
Agreement in writing.

          (b) Notwithstanding any termination of this Agreement pursuant to
clause (ii) of Section 5.16(a) as a result of the effectiveness of a Collateral
Suspension in respect of the Note Obligations, in the event that (i) such
Collateral Suspension ceases to be in effect and (ii) the Senior Loan
Obligations Payment Date has not occurred, each Authorized Representative, to
the extent such Authorized Representative represents the Note Obligations or a
Series of Senior Obligations that is secured by a Senior Lien at such time,
shall (to the extent permitted under the Note Documents or Senior Debt
Documents, as applicable) within 30 days after such Collateral Suspension ceases
to be in effect, enter into an intercreditor agreement having terms
substantially similar to those set forth in this Agreement (as in effect
immediately prior to such termination of this Agreement) with such modifications
as such Authorized Representatives shall agree (in good faith) are responsive to
the adoption or taking into effect of any law (including case law), treaty,
order, policy, rule or regulation, or any change in the interpretation thereof,
in each case, occurring after such termination of this Agreement. If such
Authorized Representatives are not able to agree upon modifications to the form
of intercreditor agreement contemplated by the preceding sentence within such
30-day period, then the Authorized Representatives shall enter into an
intercreditor agreement having terms substantially similar to those set forth in
this Agreement (as in effect immediately prior to such termination of this
Agreement) but without any such modifications. Hercules agrees to provide
written notice to each Authorized Representative party to this Agreement prior
to such termination not later than five (5) days after

34



--------------------------------------------------------------------------------



 



such Collateral Suspension ceases to be in effect, which notice shall refer to
this Section 5.16(b) and request that such Authorized Representatives enter into
an intercreditor agreement as set forth in this Section 5.16(b).
[Remainder of this page intentionally left blank]

35



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            HERCULES OFFSHORE, INC.
      By:   /s/ James W. Noe         Name:   James W. Noe        Title:   Senior
Vice President, General Counsel,
Chief Compliance Officer and Secretary        CLIFFS DRILLING COMPANY
CLIFFS DRILLING TRINIDAD L.L.C.
HERCULES DRILLING COMPANY, LLC
HERCULES OFFSHORE LIFTBOAT COMPANY LLC
THE HERCULES OFFSHORE DRILLING COMPANY LLC
THE OFFSHORE DRILLING COMPANY
THE ONSHORE DRILLING COMPANY
TODCO AMERICAS INC.
TODCO INTERNATIONAL INC.
TODCO MANAGEMENT SERVICES, INC.
TODCO MEXICO INC.
      By:   /s/ James W. Noe         Name:   James W. Noe        Title:   Vice
President and Secretary        HERCULES LIFTBOAT COMPANY, LLC
HERCULES OFFSHORE SERVICES LLC
      By:   /s/ James W. Noe         Name:   James W. Noe        Title:  
Secretary        HERCULES OFFSHORE HOLDINGS, LTD.
HERCULES OFFSHORE MIDDLE EAST, LTD.
      By:   /s/ Don P. Rodney         Name:   Don P. Rodney        Title:  
President   

 



--------------------------------------------------------------------------------



 



         

            DELTA TOWING HOLDINGS, LLC
DELTA TOWING, LLC
      By:   /s/ James W. Noe         Name:   James W. Noe         Title:   Vice
President and Secretary   

 



--------------------------------------------------------------------------------



 



         

            UBS AG, STAMFORD BRANCH,
as Bank Collateral Agent
      By:   /s/ Mary E. Evans         Name:   Mary E. Evans         Title:  
Associate Director              By:   /s/ Irja R. Otsa         Name:   Irja R.
Otsa         Title:   Associate Director   

 



--------------------------------------------------------------------------------



 



         

            U.S. BANK NATIONAL ASSOCIATION,
as Notes Collateral Agent
      By:   /s/ Steven A. Finklea         Name:   Steven A. Finklea, CCTS      
  Title:   Vice President     

 



--------------------------------------------------------------------------------



 



Annex 1 to the
Intercreditor Agreement
SUBSIDIARY GUARANTORS

      1.  
Hercules Drilling Company, LLC
2.  
Hercules Liftboat Company, LLC
3.  
Hercules Offshore Services LLC
4.  
THE Offshore Drilling Company
5.  
TODCO Mexico Inc.
6.  
TODCO Management Services, Inc.
7.  
Cliffs Drilling Company
8.  
TODCO Americas Inc.
9.  
TODCO International Inc.
10.  
Cliffs Drilling Trinidad L.L.C.
11.  
Delta Towing Holdings, LLC
12.  
Delta Towing, LLC
13.  
THE Onshore Drilling Company
14.  
THE Hercules Offshore Drilling Company LLC
15.  
Hercules Offshore Holdings Ltd.
16.  
Hercules Offshore Middle East Ltd.
17.  
Hercules Offshore Liftboat Company LLC

 



--------------------------------------------------------------------------------



 



Annex 2 to the
Intercreditor Agreement
     REPRESENTATIVE SUPPLEMENT NO. dated as of      , to the INTERCREDITOR
AGREEMENT dated as of October 20, 2009 (as amended, restated or otherwise
modified from time to time, the “Intercreditor Agreement”), among HERCULES
OFFSHORE, INC., a Delaware corporation (“Hercules”), each Subsidiary of Hercules
from time to time party thereto, UBS AG, STAMFORD BRANCH (“UBS”), as Controlling
Agent for the Senior Secured Parties (in such capacity, the “Controlling
Agent”), UBS, as Authorized Representative for the Senior Loan Secured Parties
(in such capacity, the “Bank Collateral Agent”), U.S. BANK NATIONAL ASSOCIATION,
as Notes Collateral Agent for the Notes Secured Parties, and the additional
Senior Representatives from time to time a party thereto.
          A. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Intercreditor Agreement.
          B. As a condition to the ability of Hercules to issue Additional
Senior Debt and to secure such Senior Class Debt with the Senior Lien and to
have such Senior Class Debt guaranteed by the Subsidiary Guarantors on a senior
basis, in each case under and pursuant to the Collateral Documents applicable to
such Senior Class Debt, the Senior Class Debt Representative in respect of such
Senior Class Debt is required to become an Authorized Representative under, and
such Senior Class Debt and the Senior Class Debt Parties in respect thereof are
required to become subject to and bound by, the Intercreditor Agreement.
Section 5.12 of the Intercreditor Agreement provides that such Senior Class Debt
Representative may become an Authorized Representative under, and such Senior
Class Debt and such Senior Class Debt Parties may become subject to and bound
by, the Intercreditor Agreement, pursuant to the execution and delivery by the
Senior Class Representative of an instrument in the form of this Representative
Supplement and the satisfaction of the other conditions set forth in
Section 5.12 of the Intercreditor Agreement. The undersigned Senior Class Debt
Representative (the “New Representative”) is executing this Representative
Supplement in accordance with the requirements of the Senior Debt Documents.
          Accordingly, the Controlling Agent and the New Representative agree as
follows:
          SECTION 1. In accordance with Section 5.12 of the Intercreditor
Agreement, the New Representative by its signature below becomes an Authorized
Representative under, and the related Senior Class Debt and Senior Class Debt
Parties become subject to and bound by, the Intercreditor Agreement with the
same force and effect as if the New Representative had originally been named
therein as an Authorized Representative, and the New Representative, on behalf
of itself and such Senior Class Debt Parties, hereby agrees to all the terms and
provisions of the Intercreditor Agreement applicable to it as a Senior
Representative and Authorized Representative in respect of such Senior
Class Debt and to the Senior Class Debt Parties that it represents as Additional
Senior Debt Parties. Each reference to a “Senior Representative” or “Authorized
Representative” in the Intercreditor Agreement shall be deemed to include the
New Representative. The Intercreditor Agreement is hereby incorporated herein by
reference.
          The New Representative hereby irrevocably (i) appoints the [Bank
Collateral Agent] as Controlling Agent for purposes of the Intercreditor
Agreement and the other Collateral Documents, (ii) authorizes the Controlling
Agent to take such actions on its behalf and to

 



--------------------------------------------------------------------------------



 



exercise such powers as are delegated to the Controlling Agent in the Collateral
Documents, together with such actions and powers as are reasonably incidental
thereto, and (iii) agrees to take (or cause to be taken) such actions and not
take (or cause to be taken) such actions as the Controlling Agent may instruct
with respect to the Shared Collateral in accordance with, and subject to, the
Intercreditor Agreement. The New Representative hereby acknowledges and agrees
that the Controlling Agent in its capacity as such shall be acting on its behalf
and on behalf of all other Senior Secured Parties with respect to the Shared
Collateral as set forth in the Intercreditor Agreement.
          SECTION 2. The New Representative represents and warrants to the
Controlling Agent and the other Senior Secured Parties that (i) it has full
power and authority to enter into this Representative Supplement, in its
capacity as [agent] [trustee], (ii) this Representative Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with the terms of such
Agreement and (iii) the Additional Senior Debt Documents relating to such Senior
Class Debt provide that, upon the New Representative’s entry into this
Agreement, the Senior Class Debt Parties in respect of such Senior Class Debt
will be subject to and bound by the provisions of the Intercreditor Agreement as
Additional Senior Debt Parties.
          SECTION 3. This Representative Supplement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Representative
Supplement shall become effective when the Controlling Agent shall have received
a counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile transmission shall be effective as
delivery of a manually signed counterpart of this Representative Supplement.
          SECTION 4. Except as expressly supplemented hereby, the Intercreditor
Agreement shall remain in full force and effect.
          SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
          SECTION 7. All communications and notices hereunder shall be in
writing and given as provided in Section 5.01 of the Intercreditor Agreement.
All communications and notices hereunder to the New Representative shall be
given to it at the address set forth below its signature hereto.

 



--------------------------------------------------------------------------------



 



          By acknowledging and agreeing to this Representative Supplement, each
of Hercules and the Subsidiary Guarantors party hereto hereby reaffirms the
security interests granted pursuant to each of the Collateral Documents to which
it is a party to secure the Senior Obligations.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the New Representative and the Controlling Agent
have duly executed this Representative Supplement to the Intercreditor Agreement
as of the day and year first above written.

            [NAME OF NEW REPRESENTATIVE], as [  ]
for the holders of [                ],
      By           Name:           Title:   Authorized Signatory     

                      Address for notices:
 
                     
 
                     
 
           
 
      attention of:    
 
           
 
           
 
      Telecopy:    
 
           

         

Acknowledged by:


[UBS AG, STAMFORD BRANCH],
as Bank Collateral Agent and as Controlling Agent,
    By         Name:         Title:         THE SUBSIDIARY GUARANTORS
LISTED ON SCHEDULE 1 HERETO,
    By         Name:         Title:        

 



--------------------------------------------------------------------------------



 



Annex 2 to the
Intercreditor Agreement
Subsidiary Guarantors

 